954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martha L. RHODES, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-3545.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1992.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and BERTELSMAN, Chief District Judge.*

ORDER

2
Martha L. Rhodes appeals a district court order affirming the Secretary's denial of social security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have waived oral argument.


3
Rhodes filed an application for social security disability benefits with the Secretary, alleging disability due to arthritis in her back and hips, herniated disc, esophagitis, gastritis, a hiatal hernia, and problems with her nerves.   Following a hearing, the administrative law judge (ALJ) determined that Rhodes was not disabled because she had the residual functional capacity to perform her past relevant work.   The Appeals Council affirmed the ALJ's determination.


4
Rhodes then filed a complaint seeking judicial review of the Secretary's decision.   Over the Secretary's objections, the district court adopted the magistrate's report and recommendation and remanded the case back to the Secretary for further consideration of Rhodes's physical and psychological limitations.


5
Upon remand, the ALJ held another hearing, at which the claimant, a medical expert, and a vocational expert testified.   Following the hearing, the ALJ determined that Rhodes was not disabled because she had the residual functional capacity to perform a significant number of jobs in the regional and national economy.   The Appeals Council affirmed the ALJ's determination.


6
The district court then granted Rhodes's motion to reopen the case reviewing the Secretary's decision.   Over Rhodes's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment for the defendant.   Rhodes has filed a timely appeal.


7
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Services, 889 F.2d 679, 681 (6th Cir.1989) (per curiam).


8
Accordingly, we affirm the judgment for the reasons set forth in the district court's order filed on May 28, 1991 and in the magistrate's report and recommendation filed on May 4, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William O. Bertelsman, Chief District Judge for the Eastern District of Kentucky, sitting by designation